DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitations "the upper edge" in lines 7-9 (2X), and, "the first edge" and "the portion" in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 similarly recites "the portion" in line 1 and "the upper edge" in line 2.
Claim 19 recites "a portion of the inner deflecting surface" in lines 1-2, which, given that "the portion of the inner deflecting surface" is recited in base claim 17, creates ambiguity as to whether the latter recitation intends to convey a separate and distinct portion or that previously recited.
Because claim 20 recites "a portion of the curved portion" in line 2, perhaps claims 17-20 should be amended to recite, e.g., --a first portion--, --a second portion--, --a third portion--, as appropriate, as it seems this is the intent and would clarify the language to a reader of the claims.
Claim 20 is specifically rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,137,225.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the instant claims can be found in the patented claims.
For example, the limitations of instant claim 1 can be found beginning at col. 6, line 60 (e.g., 6:60).  The preambles of each claim 1 are identical; patent claim 1 requires a mounting assembly, 6:64, including a rear tab, 6:65, a first side wall, 6:66, a first inside surface, id., a front wall, 6:66-67, a second inside surface, 6:67, a second side wall, 6:67-7:1, a third inside surface, 7:1, a casing deflector, 7:4, a chamber, 7:5, an upper opening, 7:5-6, a lower opening, 7:7, an outer wall, 7:9-10, an inner deflecting surface, 7:10-11, a hopper, 7:15, and a hopper opening, 7:19, all meeting the limitations of instant claim 1.
The same can be demonstrated for claims 2-20, should they need to be.
Thus, the instant claims amount to a mere rewording of the patented claims.  Thus, the patent covers the instant claims.
Evidence to the contrary is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
29-Apr-22